On Motion to Dismiss.
Spencer, J.
Defendants, appellees, move to dismiss this appeal, on the ground that the amount in dispute does not exceed $500.
Plaintiff, the appellant, enjoins the sale of a certain lot of ground in New Orleans, seized at the suit of Belot vs. Meir. The injunction is’ based upon plaintiff’s claim of ownership of th¿ lot, which is the thing in dispute. The petition, verified by oath, alleges the value of the lot to be over $600. It seems that plaintiff acquired the lot at public sale for $400, subject to ¿axes, and that the judgment under which this sale was made was for only $200. Appellee contends that these facts show a value less than $500.
*796We think this conclusion a nonsequitur. These facts are not inconsistent with the allegation and oath of plaintiff, that at date of injunction the property was worth six hundred dollars.
The motion is refused.